FILED
                           NOT FOR PUBLICATION
                                                                            DEC 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50515

              Plaintiff-Appellee,                D.C. No.
                                                 3:12-cr-05236-GPC-1
 v.

MARK ANTHONY LOPEZ,                              MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                          Submitted December 7, 2016**
                              Pasadena, California

Before: CALLAHAN, BEA, and IKUTA, Circuit Judges.

      Mark Anthony Lopez pleaded guilty to and was convicted of conspiracy to

commit securities fraud in violation of 18 U.S.C. § 1349. At sentencing, the

district court conducted restitution proceedings under the Mandatory Victims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Restitution Act, 18 U.S.C. § 3663A. Lopez appeals the district court’s restitution

order. We affirm.

      Lopez’s argument that the government failed to present evidence that his

actions caused the losses to the shareholders fails. First, the government presented

evidence that the volume of Unico stock increased tenfold due to Lopez’s fraud

and the price of the stock decreased tenfold. The district court did not abuse its

discretion in inferring causation based on the fact that the extent of the dilution of

Unico stock during the conspiracy period is exceptionally close, proportionally, to

the decrease in share price over the same period.

      Second, there is evidence that the “spikes in trading volume” were directly

tied to the conspiracy. The government’s expert explained that these “spikes in

volume” corresponded to a decline in price, which indicated “that there’s a dilution

of shares; that there are so many more shares in the market, that the market maybe

possibly cannot sustain a higher share price.”

      Third, Lopez has failed to identify any countervailing facts that would

undercut the theory that Lopez’s fraudulent actions caused the drop in share price.

Neither Lopez nor his expert identified any specific, probative evidence of facts

other than the dilution of Unico stock during the conspiracy period, that could




                                           2
make the district court’s determination regarding the cause of the damaging

decrease in investors’ stock prices unreasonable.

      AFFIRMED.




                                         3